Per Curiam,
Tbe question involved in tbis appeal is wbetber under tbe schedule for tbe amendment of tbe Constitution adopted in 1909, tbe term of office of an assessor elected at tbe February election in 1910 ended on tbe first Monday of December, 1911, or was extended until tbe first Monday of December, 1913. Since tbe judgment appealed from was entered in tbe Common Pleas, tbe same question was considered by tbis court in Commonwealth v. Samuel, 238 Pa. 155, and it-was decided that tbe term was not extended.
The judgment is reversed at tbe cost of tbe appellee.